DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  Line 5 recites “the face image” which Examiner suggests amending to “the inputted face image” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Lines 1-2 and 4 recite “the face image” which Examiner suggests amending to “the inputted face image” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Line 6 recites “the face image” which Examiner suggests amending to “the inputted face image” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Line 3 recites “the face image” which Examiner suggests amending to “the inputted face image” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the number of age categories" in Line 7.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a number of age categories.  Examiner suggests amending to “a number of age categories” and has interpreted the limitation as such.
Claim 12 recites the limitation "the number of age categories" in Line 6.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a number of age categories.  Examiner suggests amending to “a number of age categories” and has interpreted the limitation as such.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows:  
Claim 14 defines a “computer readable storage medium” embodying functional descriptive material.  
Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010), available at http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20.
Paragraph [0092] of the Specification recites various implementations of the claimed computer readable storage medium, “including but not limited to magnetic disk memories, CD-ROMs, optical memories and the like.”  As the Specification merely lists examples of a computer readable storage medium, the broadest reasonable interpretation of the computer readable storage medium could be taken to encompass signals.  Signals are nothing but the physical characteristics of a form of energy, and as such is non-statutory natural phenomena (See MPEP § 2106 I).  Thus, claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 recites a “computer program”, thus constituting a program per se.  Computer programs, per se, are not in one of the statutory categories of invention.  See MPEP § 2106.  Thus, claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (Learning a Lightweight Deep Convolutional Network for Joint Age and Gender Recognition).
With regards to claim 1, Zhu et al. discloses an age estimation method comprising:
performing gender training on a gender model according to face image samples to converge the gender model, wherein the gender model comprises at least two convolution layers (3.1. Network Architecture: Para. 1 lines 1-3 and 14-16, 3.2. Multi-task Learning Scheme: Para. 1 lines 1-8, Para. 2 lines 1-6, 4.1. Dataset Description and Setting: Para. 2 lines 1-5, Fig. 1, Equation (1), “gender”);
performing age training on an age model according to the face image samples to converge the age model, wherein the age model comprises the at least two convolution layers, and weights of the at least two convolution layers comprised in the converged age model are same as weights of the at least two convolution layers comprised in the converged gender model (3.1. Network Architecture: Para. 1 lines 1-3 and 14-16, 3.2. Multi-task Learning Scheme: Para. 1 lines 1-8, Para. 2 lines 1-6, 4.1. Dataset Description and Setting: Para. 2 lines 1-5, Fig. 1, Equation (1), “age”, where the age model and gender model share the convolution layers); and
performing age estimation on an inputted face image according to the converged age model (3.3. Model Training and Testing: Para. 2 lines 1-3, Fig. 3, “input image” “age and gender estimation result”).
With regards to claim 2, Zhu et al. discloses the method according to claim 1, wherein the gender model further comprises at least one first fully connected layer and a first 3.1. Network Architecture: Para. 1 lines 1-16, Fig. 1, “fully connected layers” “gender”), and the performing gender training on the gender model according to the face image samples to converge the gender model, comprises: performing gender training on the at least two convolution layers, the at least one first fully connected layer and the first classifier comprised in the gender model according to gender labeling information of the face image samples, to converge the gender model (3.1. Network Architecture: Para. 1 lines 1-16, 3.2. Multi-task Learning Scheme: Para. 2 lines 1-6, Fig. 1, Equation 1, “gender labels” “convolution operations” “fully connected layers”).
With regards to claim 3, Zhu et al. discloses the method according to claim 1, wherein the age model further comprises at least one convolution layer, at least one second fully connected layer and a second classifier in addition to the at least two convolutional layers (3.1. Network Architecture: Para. 1 lines 1-16, Fig. 1, “fully connected layers” “age”), and the performing age training on the age model according to the face image samples to converge the age model, comprises: performing age training on the at least one convolution layer, the at least one second fully connected layer and the second classifier comprised in the age model according to age labeling information of the face image samples, to converge the age model (3.1. Network Architecture: Para. 1 lines 1-16, 3.2. Multi-task Learning Scheme: Para. 2 lines 1-6, Fig. 1, Equation 1, “age…labels” “convolution operations” “fully connected layers”).
With regards to claim 4, Zhu et al. discloses the method according to claim 1, wherein before performing the age estimation on the inputted face image according to the converged age model, the method further comprises: setting a learning rate of the age model to a preset learning rate after converging the age model, and perform secondary age training on the age model according to the face image samples to converge the age 4.1. Dataset Description and Setting: Para. 2 lines 1-5, “learning rate” “iterations”).
With regards to claim 15, Zhu et al. discloses a computer program implementing the age estimation method of claim 1 (See claim 1 rejection above) when executed by a processor (4.2. Comparison Results: Time efficiency: Para. 1 lines 3-5, “CPU”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Learning a Lightweight Deep Convolutional Network for Joint Age and Gender Recognition) in view of Li et al. (CN106384080, see translated version).
With regards to claim 5, Zhu et al. discloses the method according to claim 1. 
Zhu et al. does not explicitly teach wherein the performing age estimation on the inputted face image according to the converged age model, comprises: performing age estimation on the inputted face image according to the converged age model to obtain a probability value corresponding to each age category; and calculating an estimated age of the face image according to the probability value corresponding to each age category and an age corresponding to each age category.
However, Li et al. teaches the concept of also using convolution layers to perform age estimation on an inputted face image according to an age model and performs age estimation to obtain a probability value corresponding to each age category, and calculating an estimated age of the face image according to the probability value Para. 0074, 0075 lines 1-3, “                        
                            E
                            
                                
                                    O
                                
                            
                            =
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            o
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    ” “output probability” “age value” – for clearer equation, see also Para. 0069 and 0070 in corresponding original version of Li et al.).  While Zhu et al. discloses performing age estimation on the inputted face image according to the converged age model, Li et al. teaches performing age estimation on the inputted face image according to the converged age model by obtaining a probability value corresponding to each age category, and calculating an estimated age of the face image according to the probability value corresponding to each age category and an age corresponding to each age category.  In both cases, age estimation on the inputted face image is performed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu et al. to replace the technique of performing age estimation on the inputted face image according to the converged age model with performing age estimation on the inputted face image according to the converged age model by obtaining a probability value corresponding to each age category, and calculating an estimated age of the face image according to the probability value corresponding to each age category and an age corresponding to each age category as taught by Li et al. since one of ordinary skill in the art would have been able to carry out such a substitution and the results from the substitution would be predictable to estimate the age on the inputted face image.
With regards to claim 6, the combination of Zhu et al. and Li et al. discloses the method according to claim 5, wherein the calculating the estimated age of the face image according to the probability value corresponding to each age category and the age corresponding to each age category, comprises: calculating the estimated age, meanAge, of the face image by using a formula of:                                 
                                    m
                                    e
                                    a
                                    n
                                    A
                                    g
                                    e
                                    =
                                     
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                0
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    M
                                                    i
                                                    d
                                                    d
                                                    l
                                                    e
                                                    A
                                                    g
                                                    e
                                                
                                                
                                                    i
                                                     
                                                
                                            
                                            ×
                                            
                                                
                                                     
                                                    p
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            ; wherein                                 
                                    
                                        
                                            M
                                            i
                                            d
                                            d
                                            l
                                            e
                                            A
                                            g
                                            e
                                        
                                        
                                            i
                                             
                                        
                                    
                                
                            is a mean age corresponding to an ith age category,                                 
                                    
                                        
                                             
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                             is a th age category, and n is the number of age categories (Li et al.: Para. 0074, 0075 lines 1-3, “                                
                                    E
                                    
                                        
                                            O
                                        
                                    
                                    =
                                     
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                0
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    o
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            ” “output probability” “age value” – for clearer equation, see also Para. 0069 and 0070 in corresponding original version of Li et al.).
Claims 7-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Learning a Lightweight Deep Convolutional Network for Joint Age and Gender Recognition) in view of Wang et al. (US 2018/0150684).
With regards to claim 7, Zhu et al. discloses an age estimation device comprising:
a processor (4.2. Comparison Results: Time efficiency: Para. 1 lines 3-5, “CPU”), and
wherein the processor is configured to execute:
to perform gender training on a gender model according to face image samples to converge the gender model, wherein the gender model comprises at least two convolution layers (3.1. Network Architecture: Para. 1 lines 1-3 and 14-16, 3.2. Multi-task Learning Scheme: Para. 1 lines 1-8, Para. 2 lines 1-6, 4.1. Dataset Description and Setting: Para. 2 lines 1-5, Fig. 1, Equation (1), “gender”);
to perform age training on an age model according to the face image samples to converge the age model, wherein the age model comprises the at least two convolution layers, and weights of the at least two convolution layers comprised in the converged age model are same as weights of the at least two convolution layers comprised in the converged gender model (3.1. Network Architecture: Para. 1 lines 1-3 and 14-16, 3.2. Multi-task Learning Scheme: Para. 1 lines 1-8, Para. 2 lines 1-6, 4.1. Dataset Description and Setting: Para. 2 lines 1-5, Fig. 1, Equation (1), “age”, where the age model and gender model share the convolution layers); and
3.3. Model Training and Testing: Para. 2 lines 1-3, Fig. 3, “input image” “age and gender estimation result”).
Zhu et al. does not explicitly teach a memory, configured to store an executable instruction of the processor, wherein the processor is configured to execute the instruction stored in the memory.
However, Wang et al. discloses a memory configured to store an executable instruction of the processor, wherein the processor is configured to execute the instruction stored in the memory for generating age and gender classifications on images in order to allow a processor to more efficiently access and perform the functions instead of performing them manually. (Para. 0058 lines 1-4, 0188 lines 1-20, “age and gender” “non-transitory computer readable or processor-readable storage media”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a memory configured to store an executable instruction of the processor, wherein the processor is configured to execute the instruction stored in the memory to perform the functions as taught by Wang et al. into the age estimation device of Zhu et al.  The motivation for this would be to allow for more practical and efficient accessing and performing of the functions instead of performing them manually.
With regards to claim 8, the combination of Zhu et al. and Wang et al. discloses the device according to claim 7, wherein the gender model further comprises at least one first fully connected layer and a first classifier (Zhu et al.: 3.1. Network Architecture: Para. 1 lines 1-16, Fig. 1, “fully connected layers” “gender”), and the processor is configured to execute the instruction stored in the memory: to perform gender training on the at least two convolution layers, the at least one first fully connected layer and the first Zhu et al.: 3.1. Network Architecture: Para. 1 lines 1-16, 3.2. Multi-task Learning Scheme: Para. 2 lines 1-6, Fig. 1, Equation 1, “gender labels” “convolution operations” “fully connected layers”).
With regards to claim 9, the combination of Zhu et al. and Wang et al. discloses the device according to claim 7, wherein the age model further comprises at least one convolution layer, at least one second fully connected layer and a second classifier (Zhu et al.: 3.1. Network Architecture: Para. 1 lines 1-16, Fig. 1, “fully connected layers” “age”), and the processor is configured to execute the instruction stored in the memory: to perform age training on the at least one convolution layer, the at least one second fully connected layer and the second classifier comprised in the age model according to age labeling information of the face image samples, to converge the age model (Zhu et al.: 3.1. Network Architecture: Para. 1 lines 1-16, 3.2. Multi-task Learning Scheme: Para. 2 lines 1-6, Fig. 1, Equation 1, “age…labels” “convolution operations” “fully connected layers”).
With regards to claim 10, the combination of Zhu et al. and Wang et al. discloses the device according to claim 7, wherein the processor is further configured to execute the instruction stored in the memory: to set a learning rate of the age model to a preset learning rate after converging the age model, and perform secondary age training on the age model according to the face image samples to converge the age model again (Zhu et al.: 4.1. Dataset Description and Setting: Para. 2 lines 1-5, “learning rate” “iterations”).
With regards to claim 13, Zhu discloses a mobile terminal, comprising: a processor (4.2. Comparison Results: Time efficiency: Para. 1 lines 3-5, “CPU”), wherein the age see claim 1 rejection above).
Zhu et al. does not explicitly teach a memory and an age estimation program that is stored on the memory and can run on the processor, wherein the age estimation program implements the age estimation method when executed by the processor.
However, Wang et al. discloses a memory and age estimation method instructions that are stored on the memory and can run on a processor, wherein the age estimation method instructions implement an age estimation method when executed by the processor, which allows for a processor to more efficiently access and perform the functions instead of performing them manually. (Para. 0058 lines 1-4, 0188 lines 1-20, “age and gender” “non-transitory computer readable or processor-readable storage media”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a memory and age estimation method instructions that are stored on the memory and can run on a processor, wherein the age estimation method instructions implement an age estimation method when executed by the processor as taught by Wang et al. into the mobile terminal of Zhu et al.  The motivation for this would be to allow for more practical and efficient accessing and performing of the age estimation method instead of performing them manually.
With regards to claim 14, Zhu discloses a processor (4.2. Comparison Results: Time efficiency: Para. 1 lines 3-5, “CPU”) which executes the age estimation method of claim 1 (see claim 1 rejection above).
Zhu et al. does not explicitly teach a computer readable storage medium storing an age estimation program which implements the age estimation method when executed by the processor.
Para. 0058 lines 1-4, 0188 lines 1-20, “age and gender” “non-transitory computer readable or processor-readable storage media”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a computer readable storage medium storing age estimation method instructions wherein the age estimation method instructions implement an age estimation method when executed by the processor as taught by Wang et al. into Zhu et al.  The motivation for this would be to allow for more practical and efficient accessing and performing of the age estimation method instead of performing them manually.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Learning a Lightweight Deep Convolutional Network for Joint Age and Gender Recognition) in view of Wang et al. (US 2018/0150684) and further in view of Li et al. (CN106384080, see translated version).
With regards to claim 11, the combination of Zhu et al. and Wang et al. discloses the device according to claim 7, wherein the processor is configured to execute the instruction stored in the memory (see claim 7 rejection above). 
The combination of Zhu et al. and Wang et al. does not explicitly teach to perform age estimation on the inputted face image according to the converged age model to obtain a probability value corresponding to each age category; and to calculate an estimated age of the face image according to the probability value corresponding to each age category and an age corresponding to each age category.
Para. 0074, 0075 lines 1-3, “                        
                            E
                            
                                
                                    O
                                
                            
                            =
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            o
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    ” “output probability” “age value” – for clearer equation, see also Para. 0069 and 0070 in corresponding original version of Li et al.).  While the combination of Zhu et al. and Wang et al. discloses performing age estimation on the inputted face image according to the converged age model, Li et al. teaches performing age estimation on the inputted face image according to the converged age model by obtaining a probability value corresponding to each age category, and calculating an estimated age of the face image according to the probability value corresponding to each age category and an age corresponding to each age category.  In both cases, age estimation on the inputted face image is performed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhu et al. and Wang et al. to replace the technique of performing age estimation on the inputted face image according to the converged age model with performing age estimation on the inputted face image according to the converged age model by obtaining a probability value corresponding to each age category, and calculating an estimated age of the face image according to the probability value corresponding to each age category and an age corresponding to each age category as taught by Li et al. since one of ordinary skill in the art would have been able to carry out such a substitution and the results from the substitution would be predictable to estimate the age on the inputted face image.
With regards to claim 12, the combination of Zhu et al., Wang et al., and Li et al. discloses the device according to claim 11, wherein the processor is configured to                                 
                                    m
                                    e
                                    a
                                    n
                                    A
                                    g
                                    e
                                    =
                                     
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                0
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    M
                                                    i
                                                    d
                                                    d
                                                    l
                                                    e
                                                    A
                                                    g
                                                    e
                                                
                                                
                                                    i
                                                     
                                                
                                            
                                            ×
                                            
                                                
                                                     
                                                    p
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            ; wherein                                 
                                    
                                        
                                            M
                                            i
                                            d
                                            d
                                            l
                                            e
                                            A
                                            g
                                            e
                                        
                                        
                                            i
                                             
                                        
                                    
                                
                            is a mean age corresponding to an ith age category,                                 
                                    
                                        
                                             
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                             is a probability value corresponding to the ith age category, and n is the number of age categories (Li et al.: Para. 0074, 0075 lines 1-3, “                                
                                    E
                                    
                                        
                                            O
                                        
                                    
                                    =
                                     
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                0
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    o
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            ” “output probability” “age value” – for clearer equation, see also Para. 0069 and 0070 in corresponding original version of Li et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reference He (CN108197592) discloses obtaining a probability value corresponding to each age category and calculating an estimated age of the face image according to the probability value corresponding to each age category and an age corresponding to each age category.
Applicants are also directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662